Traveling saleswoman injured while walking downstairs within the hotel where she was a guest, She expected to leave the building to call upon *827a prospective customer. The controlling authorities are Matter of Priestly v. Hentz & Co. (234 App. Div. 804; affd., 258 N. Y. 618); Matter of Davidson v. Pansy Waist Co. (240 id. 584); Matter of Harby v. Marwell Bros., Inc. (255 id. 504); Matter of Jakeway v. Bauer Co. (218 App. Div. 302). Award reversed and claim dismissed, with costs against the State Industrial Board. Hill, P. J., McNamee, Crapser and Heffernan, JJ., concur; Rhodes, J., dissents and votes for affirmance.